Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims of the Claim Amendments filed 12/15/2022 have been amended and renumbered as following:

1. (Currently amended) A capsule for holding and dispensing toothpaste and other substances, said capsule comprising: an integrally-sealed exterior skin surrounding an interior having a predetermined volume in the interior; and a desired substance in the interior.
2. (Original) The capsule of claim 1 further comprising: an extension on the exterior skin of the capsule for holding the capsule between a user’s fingers.
3. (Original) The capsule of claim 1 wherein the exterior skin is made of a water- soluble film.
4. (Original) The capsule of claim 1 wherein the exterior skin is pierceable by a pin-like tool to release the substance contained in the capsule.
5. (Original) The capsule of claim 1 wherein the exterior skin contains a weak point so that when the capsule is squeezed the weak point will rupture, thereby causing the substance to be dispensed from the capsule.
6. Canceled. 

7. (Currently amended) A storage container for holding and dispensing toothpaste and other substances, said capsule having an integrally-sealed exterior skin surrounding an interior having a predetermined volume in the interior and a desired substance in the interior, said container comprising: a capsule holding section having sufficient volume to hold a desired supply of 
 capsules; and a cover for closing said container, said cover having a topside and an underside, the underside containing a needle-like piercing tool for piercing the skin of the capsule to release the substance contained therein.
8. (Currently amended) A method of using a capsule to hold and dispense toothpaste or other substance, the capsule having an integrally-sealed exterior skin surrounding an interior having a predetermined volume in the interior and a desired substance in the interior, wherein the exterior skin is pierceable by a pin-like tool to release the substance contained in the capsule, said method comprising the steps of: removing the capsule from a container; piercing the exterior skin of the capsule using a needle-like tool; and squeezing the capsule to release the substance contained therein.
9.  Cancelled.
10. (Currently amended) A method of using a capsule to hold and dispense toothpaste or other substance, said capsule having an integrally-sealed exterior skin surrounding an interior having a predetermined volume in the interior and a desired substance in the interior, wherein the exterior skin contains a weak point so that when the capsule is squeezed the weak point will rupture, thereby causing the substance to be dispensed from the capsule, said method comprising the steps of: removing a capsule from the container; and squeezing the capsule until the weak point ruptures to cause the substance to dispense from the capsule. 
11.  Cancelled.

12. (New) The capsule of Claim 5 wherein the weak point comprises: a thinner section of the exterior skin of the capsule imparted in the exterior skin during manufacture.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 10 and rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 7, lines 2, “said capsule” lacks antecedent basis.
In claim 10, line 7, line 7, “the container” lacks antecedent basis.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 10 and 12 are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kocher (2003/0019781). Kocher discloses, in figs. 1-3, 
Re-claim 1, a capsule 1 being capable of holding and dispensing toothpaste and other substances (see [0005]), said capsule comprising: an integrally-sealed exterior skin surrounding an interior having a predetermined volume in the interior; and a desired substance in the interior.
Re-claim 2, further comprising: an extension on the exterior skin of the capsule for holding the capsule between a user’s fingers (fig. 3).
Re-claim 3, wherein the exterior skin is made of biodegradable material or a water- soluble film (see [0113]).
Re-claim 5, wherein the exterior skin contains a weak point 2 so that when the capsule is squeezed the weak point will rupture, thereby causing the substance to be dispensed from the capsule.
Re-claim 10, method of using a capsule to hold and dispense toothpaste or other substance, said capsule having an integrally-sealed exterior skin 1surrounding an interior having a predetermined volume in the interior and a desired substance in the interior, wherein the exterior skin contains a weak point 2 so that when the capsule is squeezed the weak point will rupture, thereby causing the substance to be dispensed from the capsule, said method comprising the steps of: removing a capsule from the container (see [0011]); and squeezing the capsule until the weak point ruptures to cause the substance to dispense from the capsule. (fig. 3).
	Re-claim 12, wherein the weak point comprises: a thinner section of the exterior skin of the capsule imparted in the exterior skin during manufacture.

Claims 1, 4 and 7 are rejected under 35 U.S.C. 102(a) as being anticipated by Taylor (2,807,818).
Taylor discloses, in figs. 2-5,
Re-claim 1, a capsule for holding and dispensing toothpaste and other substances, said capsule comprising: an integrally-sealed exterior skin 50 surrounding an interior having a predetermined volume in the interior; and a desired substance in the interior.
Re-claim 4, wherein the exterior skin is pierceable by a pin-like tool 33 to release the substance contained in the capsule.
Re-claim 7, a storage container 10 for holding and dispensing toothpaste and other substances, comprising a capsule 50 having an integrally-sealed exterior skin surrounding an interior having a predetermined volume in the interior and a desired substance in the interior, said container comprising: a capsule holding section having sufficient volume to hold a desired supply of 
capsules; and a cover 12 for closing said container, said cover having a topside and an underside, the underside containing a needle-like piercing tool 33 for piercing the skin of the capsule to release the substance contained therein.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of Kocher.
Taylor disclose in fig. 2-5, a method of using a capsule 50  to hold and dispense toothpaste or other substance, the capsule having an integrally-sealed exterior skin surrounding an interior having a predetermined volume in the interior and a desired substance in the interior, wherein the exterior skin 
	Taylor lacks to disclose the method comprising the step of removing the capsule from a container.
	Kocher teaches, capsule storing in a container; and including the step removing a capsule from the container (see [0011]).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, in view teaching of Kocher, to modify the invention of Taylor with a container for storing capsules before using it; therefore, the method is included the step of removing the capsule from a container.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot in view of the new ground of rejections as alleged above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN M. NGO whose telephone number is (571)272-4545. The examiner can normally be reached Mon-Fri from 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL R DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIEN M NGO/Primary Examiner, AU 3754, Art Unit 3754                                                                                                                                                                                                        March 1, 2022